                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                    No. 5:18-CV-511-FL

 MARIAN SNOW                                      )
                                                  )
                                                  )
                                                  )
                v.                                )    NOTICE OF SPECIAL APPEARANCE
                                                  )
 GENERAL ELECTRIC COMPANY, DELL                   )
 TECHNOLOGIES, DELL INC., DELL                    )
 EMC                                              )




       Please take notice that the undersigned, Derin B. Dickerson, of the firm Alston & Bird LLP

hereby enters his notice of special appearance as counsel for Defendants Dell Technologies, Dell

Inc., and Dell EMC in the above-captioned matter, in association with Local Civil Rule 83.1(d)

counsel, Kendall Stensvad.

       I certify that I will submit any document to Local Civil Rule 83.1(d) counsel for review

prior to filing the document with the Court.

       This the 7th day of December, 2018.

                                               /s/ Derin B. Dickerson
                                               Derin B. Dickerson
                                               GA Bar. No. 220620
                                               Alston & Bird LLP
                                               1201 West Peachtree St.
                                               Atlanta, GA 30309
                                               Tel: 404-881-7000
                                               Fax: 404-881-7777
                                               derin.dickerson@alston.com

                                               Attorney for Dell Defendants




                                                 1

          Case 5:18-cv-00511-FL Document 62 Filed 12/07/18 Page 1 of 3
                           /s/ Kendall Stensvad
                           NC Bar. No. 48075
                           Alston & Bird LLP
                           555 Fayetteville Street, Suite 600
                           Raleigh, NC 27601
                           Tel: 919862-2245
                           Fax: 919-862-2260
                           Kendall.stensvad@alston.com

                           Local Civil Rule 83.1(d) Counsel for Dell
                           Defendants




                              2

Case 5:18-cv-00511-FL Document 62 Filed 12/07/18 Page 2 of 3
                              CERTIFICATE OF SERVICE

        I hereby certify on December 7, 2018, I electronically filed the foregoing NOTICE OF
SPECIAL APPEARANCE with the Clerk of Court using the CM/ECF system which will send
notification of such filing and effectuate service to all counsel of record in this matter.


                                          /s/ Derin B. Dickerson
                                          Derin B. Dickerson
                                          GA Bar. No. 220620
                                          Alston & Bird LLP
                                          1201 West Peachtree St.
                                          Atlanta, GA 30309
                                          Tel: 404-881-7000
                                          Fax: 404-881-7777
                                          derin.dickerson@alston.com




                                             3

          Case 5:18-cv-00511-FL Document 62 Filed 12/07/18 Page 3 of 3
